Title: To Benjamin Franklin from John Winthrop, 29 September 1762
From: Winthrop, John
To: Franklin, Benjamin


Sir,
Cambridge, N.E. Sept. 29, 1762.
There is an observation relating to electricity in the atmosphere, which seemed new to me, though perhaps it will not to you: However, I will venture to mention it. I have some points on the top of my house, and the wire where it passes within-side the house is furnished with bells, according to your method, to give notice of the passage of the electric fluid. In summer, these bells generally ring at the approach of a thunder cloud; but cease soon after it begins to rain. In winter, they sometimes, though not very often, ring while it is snowing; but never, that I remember, when it rains. But what was unexpected to me was, that, though the bells had not rung while it was snowing, yet the next day, after it had done snowing, and the weather was cleared up; while the snow was driven about by a high wind at W. or N.W. the bells rung for several hours (though with little intermissions) as briskly as ever I knew them, and I drew considerable sparks from the wire. This phaenomenon I never observed but twice; viz. on the 31st of January, 1760, and the 3d of March, 1762. I am, Sir, &c.
